DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-7, 11, 13, 17-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Curry, Sr (herein “Curry”; US Pub. No. 2015/0093955 A1) in view of Chen (US Pub. No. 2018/0048949 A1).
Regarding claim 1, Regarding claim 1, Curry discloses an inflatable pool, beach or garden toy (par. [0061]; and noting use in a pool, beach, or garden is intended use and functionally possible given the structure) comprising: (a) an inflatable body (Fig. 1 and par. [0061]) standing free or floating (par. [0034]; noting the toy can be “played with and ridden by a child by simply positioning the body on a substantially flat supporting surface”; so the limitation “standing free” is met); and (c) a sound generator configured to produce an output of sound (par. [0035]), and contained within a housing (pars. [0041] and [0056]; noting “housed substantially together” makes this obvious); the sound generator comprising a recorded media comprising at least one pre-determined sound recording or simulation (pars. [0035] and [0043]-[0048]); wherein the housing is attached to the inflatable body by permanently sealing the sound generator with the housing (par. [0041] and [0056]; noting the sound generator may be placed in a housing which is permanently sealed within the inflatable); the sound generator further comprising a speaker and a microcontroller (pars. [0040]-[0041]; noting a “microprocessor with associated memory” is a microcontroller) configured to operate an auto-stop to stop output of the pre-determined sound recording or simulation from the speaker after a defined time-period (par. [0056]; noting it is obvious that it would stop after completion of the pre-recorded message, or par. [0043] or after completion of the animal sound), wherein the pre-determined sound recording or simulation is selected from the group consisting of an animal sound, a fantasy animal sound, a vehicle sound, or a machine or a machinery sound; and correlates with a shape of the inflatable body (pars. [0035] and [0043]-[0048]; noting hoof beats and neighing are animal sounds; emphasis added); and wherein the pre-determined sound recording or simulation plays for a duration of between one (1) second and thirty (30) seconds (pars. [0035] and [0043]-[0048], specifically par. [0057]; noting based on par. [0057], it is obvious that different length messages may be used; i.e. this is functionally possible given the structure).  It is noted that Curry does not specifically disclose (b) at least one valve disposed on the inflatable body, sound generator contained within a waterproof housing, and wherein the housing is attached to the inflatable body by heat sealing the sound generator within the housing.  However, Chen discloses a similar inflatable object wherein at least one valve disposed on the inflatable body (Fig. 1, item 14 and par. [0019]), sound generator contained within a waterproof housing (par. [0020]-[0023]), and wherein the housing is attached to the inflatable body by heat sealing the sound generator within the housing (par. [0020]-[0023]; noting “by heat sealing” is a product by process, see MPEP 2113(II), and Chen discloses waterproofing by “waterproof adhesive”, as such, the burden is on applicant to show a difference between “heat sealing” and “waterproof adhesive”).  In the alternative, Chen also discloses heat sealing the object together (par. [0027]; the Examiner noting that “heat sealing” is well known in the art as “high frequency welding”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Curry to use at least one valve disposed on the inflatable body, sound generator contained within 
Regarding claim 3, the combined Curry and Chen disclose that the recorded media comprises three or more pre-determined sound recording or simulation (Curry: pars. [0043]-[0048]; noting the sounds of walking, trotting, cantering, galloping, faster galloping, and neighing) wherein the three or more pre-determined sound recordings or simulations are different or distinct from on another (Curry: pars. [0043]-[0048]; noting the sounds of walking, trotting, cantering, galloping, faster galloping and neighing are all different).
Regarding claim 4, the combined Curry and Chen disclose that the recorded media is operatively connected to the speaker (Curry: par. [0035]), and not under the control of any mobile device and/or any peripheral device (Curry: par. [0035]; noting it is not under the control of any mobile device; emphasis added). 
that the sound generator is incapable of receiving outside signals (Curry: par. [0053] and Fig. 7).
Regarding claim 6, the combined Curry and Chen disclose that the pre-determined sound recordings or simulations play for a duration of ten (10) seconds and thirty (30) seconds; or between twenty (20) and twenty-five (25) seconds (Curry: pars. [0035] and [0043]-[0048], specifically par. [0057]; noting based on par. [0057], it is obvious that different length messages may be used; i.e. this is functionally possible given the structure).
Regarding claim 7, the combined Curry and Chen disclose that the inflatable body comprises a soft, flexible material (Curry: par. [0061]; noting “soft formable plastic material” or Chen: par. [0019]; noting ”soft plastic material”) adapted to hold fluid, optionally water, air or gas (Chen: par. [0019]; noting air is obvious).
Regarding claim 11, the combined Curry and Chen disclose an actuating switch (Curry: par. [0042]; noting the accelerometer sensor may be an actuating switch), wherein the sound generator sends the output of sound in response to the actuating switch (Curry: pars. [0042]-[0048]).
Regarding claim 13, the combined Curry and Chen disclose that the sound generator activates the output of sound from the three or more pre-determined sound recordings or simulations in a pre-set sequence (Curry: pars. [0042]-[0048]; noting the pre-set sequence is based on the number of bounces).
Regarding claim 17, the combined Curry and Chen disclose that at least one wall sealingly connected to at least one floor, the at least one wall and the at least one floor between them defining a cavity within which the fluid is receivable (Chen: Fig. 1 and par. [0019]; the fluid being air).
that the toy is a ride-on toy (Curry: Fig. 5).
Regarding claim 19, Curry discloses a method of manufacturing a pool, beach or garden toy (par. [0061]; and noting use in a pool, beach, or garden is intended use and functionally possible given the structure), wherein the method includes the steps performed in any order of: (a) providing an inflatable body (par. [0061]); (b) providing a housing for a sound generator (pars. [0041] and [0056]; noting “housed substantially together” makes this obvious); (c) inserting the sound generator into the housing (pars. [0041] and [0056]; noting this is obvious), the sound generator configured to produce an output of sound from a sound recording or simulation selected from the group consisting of an animal sound; a fantasy animal sound; a vehicle sound; or a machine or a machinery sound and which correlates with a shape of the inflatable body (Fig. 1 and pars. [0043]-[0048]; noting hoof beats and neighing are animal sounds; emphasis added), wherein the sound recording or simulation plays for a duration of between one (1) second and thirty (30) seconds (pars. [0035] and [0043]-[0048], specifically par. [0057]; noting based on par. [0057], it is obvious that different length messages may be used; i.e. this is functionally possible given the structure), and (d) sealing the sound generator permanently within the housing (par. [0041] and [0056]; noting the sound generator may be placed in a housing which is permanently sealed within the inflatable).  It is noted that Curry does not specifically disclose an inflatable body comprising at least one valve disposed on the body; (d) heat sealing the sound generator within the housing wherein the seal is water resistant or waterproof.  However, Chen discloses a similar inflatable object wherein at least one valve disposed on the inflatable body (Fig. 1, item 14 and par. [0019]), and d) adherence sealing the sound generator within the housing wherein the seal is 
Regarding claim 20, the combined Curry and Chen disclose that the sound recording or simulation is of an animal sound (Fig. 1 and pars. [0043]-[0048]; noting hoof beats and neighing are animal sounds).
Regarding claim 21, the combined Curry and Chen disclose that the inflatable body further comprises one or more of a seat or a saddle, at least one handle and a canopy (Curry: Fig. 5 and par. [0024]; noting a saddle/seat; the Examiner interpreting “one or more” to mean that only one within the list is required).
 disclose that the sound recording or simulation of an animal sound and the animal sound is a vocal animal sound (Curry: par. [0048]; noting a “neighing” sound”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Curry, Sr (herein “Curry”; US Pub. No. 2015/0093955 A1) in view of Chen (US Pub. No. 2018/0048949 A1) and in further view of Frushour (US Pat. No. 5,754,094)
Regarding claim 14, the combined Curry and Chen disclose that the sound generator activates the output of sound from the three or more predetermined sound recordings or simulations (Curry: pars. [0043]-[0048]).  It is noted that the combined Curry and Chen do not specifically disclose that the sound recordings are in a randomized order or a pseudo-randomized order.  However, Curry discloses playing sounds from a microprocessor/controller (par. [0043]).  In addition, Frushour discloses playing sounds from a microprocessor (col. 5, lines 48-51) in a random selection (col. 8, lines 62-65).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Curry and Chen to play the sounds in a randomized order or a pseudo-randomized order as taught by Frushour because doing so would be a simple substitution of one element (playing sounds in a random order) for another (playing related animal sounds based on signals) to obtain predictable results (the continued ability to play sounds that represent the animal in a randomized order).

Claims 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable Curry, Sr (herein “Curry”; US Pub. No. 2015/0093955 A1) in view of Chen (US Pub. No. 2018/0048949 A1) and in further view of Coleman et al. (herein “Coleman”; US Pat. No. 5,233,705).
a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source.  However, Chen discloses a water flotation device (Fig.1 and par. [0023]).  In addition, Coleman discloses a similar water flotation device with a fluid distributor operable as a sprinkler (col. 3, lines 35-37), the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Curry and Chen to use a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source as taught by Coleman because doing so would be use of a known technique (using a sprinkler connected to a hose on an inflatable device) to improve a similar product (an inflatable device) in the same way (using a sprinkler connected to a hose on an inflatable device, the sprinkler allowing the user to be cooled off).
Regarding claim 23, it is noted that the combined Curry and Chen do not specifically disclose providing a canopy. However, Chen discloses a water flotation device (Fig.1 and par. [0023]).  In addition, Coleman discloses a similar water flotation device with a canopy (Fig. 1, item 40).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Curry and Chen to use a canopy as taught by Coleman because doing so would be use of a known technique (using a canopy on an inflatable device) to improve a similar product (an inflatable device) in the same way (using a canopy on an inflatable device, the canopy allowing the user to be obstructed from the sun).
an inflatable pool, beach or garden toy (par. [0061]; and noting use in a pool, beach, or garden is intended use and functionally possible given the structure) comprising: (a) an inflatable body (par. [0061]), (d) a sound generator contained within a housing (pars. [0041] and [0056]; noting “housed substantially together” makes this obvious) that is permanently sealed to the inflatable body (par. [0041] and [0056]; noting the sound generator may be placed in a housing which is permanently sealed within the inflatable) and comprising a recorded media operatively connected to a speaker (par. [0041]), the sound generator comprising a microcontroller (pars. [0040]-[0041]; noting a “microprocessor with associated memory” is a microcontroller) configured to operate an auto-stop to stop output of the pre-determined sound recording or simulation from the speaker after a defined time-period (par. [0056]; noting it is obvious that it would stop after completion of the pre-recorded message, or par. [0043] or after completion of the animal sound; also noting the language is functional language that is possible given the structure), wherein the recorded media comprises at least one pre-determined sound recording or simulation selected from the group consisting of an animal sound; a fantasy animal sound; a vehicle sound; or a machine or a machinery sound which correlates with the shape of the inflatable body (pars. [0042]-[0048]; noting hoof beats and neighing are animal sounds; emphasis added), and wherein the at least one pre-determined sound recording or sound simulation plays for a duration of between one (1) second and thirty (30) seconds (pars. [0035] and [0043]-[0048], specifically par. [0057]; noting based on par. [0057], it is obvious that different length messages may be used; i.e. this is functionally possible given the structure); (e) an actuating switch for actuating the sound generator to output pre-determined sound recording or simulation (par. [0042]; noting the accelerometer sensor may be an actuating switch).  It is noted that Curry waterproof body, (b) at least one valve disposed on the inflatable body, and a sound generator contained within a waterproof housing that is heat sealed to the inflatable body.  However, Chen discloses a similar inflatable waterproof body wherein (b) at least one valve disposed on the inflatable body (Fig. 1, item 14 and par. [0019]), and a sound generator contained within a waterproof housing (par. [0020]-[0023]), that is heat sealed to the inflatable body (par. [0020]-[0023]; noting “by heat sealing” is a product by process, see MPEP 2113(II), and Chen discloses waterproofing by “waterproof adhesive”, as such, the burden is on applicant to show a difference between “heat sealing” and “waterproof adhesive”).  In the alternative, Chen also discloses heat sealing the object together (par. [0027]; the Examiner noting that “heat sealing” is well known in the art as “high frequency welding”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Curry to use at least one valve disposed on the inflatable body, a sound generator contained within a waterproof housing that is adhesively sealed to the inflatable body as taught by Chen because doing so would use of a known technique (using a valve on an inflatable device, and waterproofing the sound generator on an inflatable device) to improve a similar product (an inflatable object in the form of an animal) in the same way (using a valve on an inflatable animal product, and waterproofing the sound generator on an inflatable animal product in order to use the product around water external environments – see Chen: par. [0024]).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Curry and Chen to use heat sealing to waterproof the sound generator because doing so would be a simple substitution of one element (heat sealing the sound generator compartment) for another (waterproof adhering the sound generator compartment) to obtain predictable results (the continued ability to have a waterproof sound generator compartment).  Finally, it is noted (c) a canopy; and (f) a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source. However, Chen discloses a water flotation device (Fig. 1 and par. [0023]).  In addition, Coleman discloses a similar inflatable water with (c) a canopy (Fig. 1, item 40) and, (f) a fluid distributor operable as a sprinkler (col. 3, lines 35-37), the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Curry and Chen to use a canopy and a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source as taught by Coleman because doing so would be use of a known technique (using a canopy and sprinkler connected to a hose on an inflatable device) to improve a similar product (an inflatable device) in the same way (using a canopy and sprinkler connected to a hose on an inflatable device, the canopy and sprinkler allowing the user to be cooled off).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Curry, Sr (herein “Curry”; US Pub. No. 2015/0093955 A1) in view of Chen (US Pub. No. 2018/0048949 A1) and in further view of Gerding (US Pat. No. D847,929 S)
Regarding claim 25, Curry discloses an inflatable pool, beach or garden toy (par. [0061]; and noting use in a pool, beach, or garden is intended use and functionally possible given the structure) comprising: (a) an inflatable body, the body adapted to form the shape of a baby seat (Fig. 5 and par. [0061]; noting this is functionally possible given the structure); (d) a sound generator contained within a housing (pars. [0041] and [0056]; noting “housed substantially together” makes this obvious) that is permanently sealed to the inflatable body (par. [0041] and [0056]; noting the sound generator may be placed in a housing which is permanently sealed within the inflatable) and comprises a recorded media operatively connected to a speaker (par. [0041]), the sound generator comprising a microcontroller (pars. [0040]-[0041]; noting a “microprocessor with associated memory” is a microcontroller) configured to operate an auto-stop to stop output of the pre-determined sound recording or simulation from the speaker after a defined time-period (par. [0056]; noting it is obvious that it would stop after completion of the pre-recorded message, or par. [0043] or after completion of the animal sound; also noting the language is functional language that is possible given the structure), wherein the recorded media comprises at least pre-determined sound recording or simulation selected from the group consisting of an animal sound; a fantasy animal sound; a vehicle sound; or a machine or a machinery sound which correlates with the shape of the inflatable body (pars. [0042]-[0048]; noting hoof beats and neighing are animal sounds; emphasis added), and wherein the at least one pre-determined sound recording or sound simulation plays for a duration of between one (1) second and thirty (30) seconds (pars. [0035] and [0043]-[0048], specifically par. [0057]; noting based on par. [0057], it is obvious that different length messages may be used; i.e. this is functionally possible given the structure).  It is noted that Curry does not specifically disclose a waterproof body, (b) at least one valve disposed on the inflatable body, and a sound generator contained within a waterproof housing that is heat sealed to the inflatable body. However, Chen discloses a similar inflatable waterproof body wherein (b) at least one valve disposed on the inflatable body (Fig. 1, item 14 and par. [0019]), sound generator contained within a waterproof housing (par. [0020]-with leg-holes and (c) a canopy. However, Curry discloses an inflatable ride-on toy (Fig. 1 and par. [0060].  In addition, Gerding discloses a similar ride-on device with a baby seat with leg-holes and (c) a canopy.  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Curry and Chen to use a canopy and a baby seat with leg holes as .


Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
The Examiner has reviewed applicant’s rebuttal arguments.  Respectfully submitted, the Examiner disagrees with applicant’s arguments for the following reasons:
With regards to claim 1, applicant first argues that “Specifically, neither Curry nor Chen teach an inflatable toy with an inflatable body standing free or floating” (see Remarks, received 12/9/21, page 9; emphasis original).  Applicant goes on to show illustrations of Curry and argue how the cylindrical shape of Chen cannot be utilized by Curry (see page 10).  However, Curry discloses that the toy may be inflatable (par. [0061]).  In addition, Curry goes on to specifically state the following in par. [0034] (emphasis added):
It is also recognized and anticipated that the present invention can be played with and ridden by a child by simply positioning the body portion 12 on a substantially flat support surface such as a floor of a room or exterior surface.

As such, it is abundantly clear that the toy may be “standing free” as now required by claim 1.  As such, applicant’s arguments are moot.
Moving on, applicant admits on the record that “Curry discloses a toy that may include either a pre-recorded message of an unspecified length that is permanently housed with the toy” 
Applicant repeats the arguments for “Claims 16, 23, and 24” and “Claim 25”.




 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B. STANCZAK whose telephone number is (571)270-7831. The examiner can normally be reached on Monday thru Thursday, 7:30 AM till 5:00 PM EST (alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/8/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711